Name: COMMISSION REGULATION (EC) No 2019/95 of 21 August 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 197/8 | EN 1 Official Journal of the European Communities 22. 8 . 95 COMMISSION REGULATION (EC) No 2019/95 of 21 August 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 1740/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ Artide I The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 22 August 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 1995. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. 2 OJ No L 167, 18 . 7. 1995, p. 10 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . V) OJ No L 22, 31 . 1 . 1995, p. 1 . 22. 8 . 95 EN Official Journal of the European Communities No L 197/9 ANNEX to the Commission Regulation of 21 August 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country code (') Standard import value CN code Third country code (') Standard import value 0702 00 35 052 44,6 060 80,2 066 41,7 068 32,4 204 50,9 212 117,9 624 75,0 999 63,2 0707 00 25 052 50,1 053 166,9 060 61,0 066 53,8 068 60,4 204 49,1 624 207,3 999 92,7 0709 90 79 052 55,6 204 77,5 624 196,3 999 109,8 0805 30 30 388 45,8 512 77,7 524 65,7 528 59,5 600 54,7 624 78,0 999 63,6 0806 10 40 052 98,1 220 110,8 400 95,1 412 132,4 512 186,0 600 82,0 624 100,0 999 114,9 0808 10 92, 0808 10 94, 0808 10 98 039 79,3 064 81,0 388 61,1 400 59,3 508 68,4 512 62,1 524 53,0 528 44,7 800 96,4 804 81,2 999 68,7 0808 20 57 052 70,0 388 38,9 512 89,7 528 54,0 800 55,8 804 64,8 999 62,2 0809 30 41,0809 30 49 052 56,5 220 121,8 624 106,8 999 95,0 0809 40 30 064 71,3 066 62,1 624 1 52,8 999 95,4 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 stands for 'of other origin.'